


110 HR 5967 IH: Affordable Housing Expansion Act of

U.S. House of Representatives
2008-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5967
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2008
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  reallocation of abandoned private activity bond volume cap.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Housing Expansion Act of
			 2008.
		2.Reallocation of
			 unused private activity bond volume cap
			(a)In
			 generalSubsection (d) of
			 section 146 of the Internal Revenue Code of 1986 (relating to State ceiling) is
			 amended by adding at the end the following new paragraph:
				
					(5)Reallocation of
				unused volume cap
						(A)In
				generalThe State ceiling applicable to any State for any
				calendar year shall be increased by an amount equal to any amount allocated to
				the State under subparagraph (B).
						(B)Reallocation by
				SecretaryFor purposes of
				this paragraph—
							(i)In
				generalThe unused volume cap
				for calendar year 2008, and each year thereafter, shall be assigned to the
				Secretary for allocation among qualified States for the succeeding calendar
				year.
							(ii)Formula for
				allocationThe amounts allocated to a qualified State under this
				subparagraph shall be the amount determined by the Secretary to bear the same
				ratio to the aggregate unused volume cap for the calendar year as such State’s
				population for the calendar year bears to the population of all qualified
				States for the calendar year.
							(C)DefinitionsFor purposes of this paragraph—
							(i)Unused volume
				capThe term unused volume cap means, with respect
				to any calendar year, an amount equal to the sum of—
								(I)any carryforward
				not used by issuing authorities under subsection (f) which arose in the third
				calendar year preceding such calendar year, plus
								(II)the excess (if
				any) of each issuing authority’s volume cap for such calendar year (determined
				without regard to any increase for such calendar year under subparagraph (A)),
				over the aggregate amount of tax-exempt private activity bonds issued during
				such calendar year by such authority (but only to the extent such issuing
				authority makes no election with respect to such excess under subsection
				(f)(1)).
								(ii)Qualifying
				StateThe term qualifying State means, with respect
				to a calendar year, any State for which a request is made (not later than May 1
				of the calendar year) to receive an increase under this paragraph.
							(D)Treatment of
				2001 through 2007 unused volume capThe unused volume cap for
				calendar year 2008 (determined without regard to this subparagraph) shall be
				increased by an amount equal to the sum of—
							(i)any carryforward
				not used by issuing authorities under subsection (f) which arose in each of
				calendar years 1998 through 2004, plus
							(ii)the excess (if
				any) described in subparagraph (C)(i)(II) for each of calendar years 2001
				through
				2007.
							.
			(b)Conforming
			 amendmentSubparagraph (A) of section 146(f)(1) of such Code is
			 amended by inserting (determined without regard to any increase for the
			 calendar year under subsection (d)(5)) after
			 1985.
			(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2008.
			
